Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota (US6770857).
Regarding claim 1, Hirota discloses an induction cooker, comprising a rectifying device, configured to receive an alternating-current voltage and to convert the alternating-current voltage into a direct-current voltage (Col. 9 lines 20-25 a full wave rectification when it passes through bridge circuit 52); a first energy-storage device, coupled to the rectifying device and configured to receive the direct-current voltage and to store energy (Col. 9 lines 20-25 smoothing capacitor 53); a switch device, coupled to the first energy-storage device and configured to be controlled by a control signal (Col. 9 lines 15-20 first Switching device 55 or second switching device 57); a second energy-storage device, coupled to the switch device (Col. 9 lines 65-67 second smoothing capacitor 62), wherein the capacitance of the second energy-storage unit is greater than the capacitance of the first energy-storage unit (Col. 15 lines 1-10 ratio of capacitances of first Smoothing capacitor 53 and Second Smoothing capacitor 62 the capacitance of the former is Set at 10 uF, and that of latter is at 100 uF); a first heating device, coupled to the first energy-storage device and the switch device (Col. 8 lines 50-55 Heating coil 59); and a control device, coupled to the switch device and the first heating device (Col. 9 lines 20-25 control circuit 63), wherein the control device configured to generate the control signal to control the switch device to be turned off (Col. 9 lines 20-25 control circuit 63 outputs driving signals to the gates of first switching device 55 and second switching device 57, Col. 10 lines 20-30 preventing both switching devices from turning on), so that the first heating device generates a first output current according to the energy of the first energy-storage device (Col . 12 lines 1-10 heating coil 59 provided with current) the control device determines whether a first pot is disposed on the first heating device according to a change state of the first output current (Col. 1 lines 24-30 and if load detector 24 detects an existence of a suitable load), when determining that the first pot is disposed on the first heating device, the control device generates the control signal to control the switch device to be turned on (Col. 9 lines 40-46  first second switching device 55 turned on), so that the first energy-storage device is coupled to the second energy-storage device (Col. 12 lines 5-15 first switching device 55 can be provided for heating coil 59, attached to second smoothing capacitor 62).
Regarding claim 7, Hirota teaches the induction cooker as claimed in claim 1, further comprising: a protection device, coupled to the switch device in parallel, wherein when an overcurrent is occurred, the protection device is activated to release the overcurrent (Col. 6 lines 25-30 first inverse-parallel diode, turn-on mode of the switching devices can be restrained from occurring).
Regarding claim 8, Hirota discloses an operation method of an induction cooker, comprising: generating a control signal to control a switch device to be turned off (Col. 9 lines 20-25 control circuit 63 outputs driving signals to the gates of first switching device 55 and second switching device 57, Col. 10 lines 20-30 preventing both switching devices from turning on), so that a first heating device generates a first output current according to an energy of a first energy-storage device (Col . 12 lines 1-10 heating coil 59 provided with current); determining whether a first pot is disposed on the first heating device according to a change state of the first output current (Col. 1 lines 24-30 and if load detector 24 detects an existence of a suitable load); and when determining that the first pot is disposed on the first heating device, generating the control signal to control the switch device to be turned on (Col. 12 lines 5-15 first switching device 55 can be provided for heating coil 59, attached to second smoothing capacitor 62), so that the first energy-storage device is coupled to a second energy-storage device (Col. 12 lines 5-15 first switching device 55 can be provided for heating coil 59, attached to second smoothing capacitor 62), wherein the capacitance of the second energy-storage device is greater than the capacitance of the first energy-storage device (Col. 15 lines 1-10 ratio of capacitances of first Smoothing capacitor 53 and Second Smoothing capacitor 62 the capacitance of the former is Set at 10 uF, and that of latter is at 100 uF).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US6770857) as applied to claims 1 and 8 above, and further in view of Zhao (CN107438299) with citations made to attached machine translations. 
Regarding claims 2 and 9, Hirota teaches the induction cooker as claimed in claim 1 and the operation method of the induction cooker as claimed in claim 8, but is silent on wherein when determining that the first pot is not disposed on the first heating device, the control device controls the switch to keep being turned off.
However, Zhao teaches wherein when determining that the first pot is not disposed on the first heating device, the control device controls the switch to keep being turned off ([0071] if no cookware is detected, the control circuit 14 further controls the drive circuit 11 to output a shutdown signal).
Hirota and Zhao are considered to be analogous to the claimed invention because they are in the same field of induction cooktop. It would have been obvious to have modified Hirota to incorporate the teachings of Zhao to have the control device control the switch to keep being turned off when a pot is not present in order to reduce the electric energy generated by the resonance circuit when the induction cooker is inspected (Zhao [0072]).
Regarding claims 3 and 10, Hirota and Zhao teach the induction cooker as claimed in claim 2 and the operation method of the induction cooker as claimed in claim 9, Hirota teaches wherein during the switch device is turned off, the control device further provides a first pulse control signal and a second pulse control signal to the first heating device (Col. 9 lines 35-40 a driving voltage waveform Vg1 fed to the gate of first switching device 55; a driving voltage waveform Vg2 fed to the gate of second switching device 57), and the first pulse control signal is complementary to the second pulse control signal (Fig. 2b vg1 and vg2 shown to be complementary) but is silent on wherein a duty cycle of the first pulse wave control is gradually increased from a first ratio to a second ratio.
However, Zhao teaches a duty cycle of the first pulse wave control is gradually increased from a first ratio to a second ratio ([0098] the pulse width modulation circuit 25, adjusting the duty ratio of the pulse signal).
It would have been obvious to have modified Hirota to incorporate the teachings of Zhao to adjust the duty cycle of the first pulse wave in order to be able to adjust the magnitude of the driving voltage (Zhao [0098]).
Regarding claims 4 and 11, Hirota and Zhao teach the induction cooker as claimed in claim 3 and the operation method of the induction cooker as claimed in claim 10, wherein when determining that the first pot is not disposed on the first heating device, the control device further resets the duty cycle of the first pulse control signal (Fig. 2b vg1 and vg2 having same duty cycle after being turned off).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US6770857) as applied to claims 1 and 8 above, and further in view of Nostro (EP3768042) and Fujii (US6894255).
Regarding claim 5, Hirota teaches the induction cooker as claimed in claim 1, further comprising: a detecting device, coupled to the control device, and configured to receive the alternating-current voltage to generate a detecting signal (Col. 16 lines 18-28 input current detector 67 for detecting input current supplied by power source); but is silent on a second heating device, coupled to the first energy-storage device, the switch device, the control device and the first heating device; and wherein after the first heating device heats the first pot, the control device determines whether the alternating-current voltage approaches to a predetermined value according to the detecting signal, when determining that the alternating-current voltage approaches to the predetermined value, the control device discontinues the operation of the first heating device and receives a second output current of the second heating device, the control device determines whether a second pot is disposed on the second heating according to a change state of the second output current within a predetermined time, and when determining the second pot is disposed on the second heating device, the control device controls the first heating device to heat the first pot and controls the second heating device to heat the second pot.
However, Nostro teaches a second heating device, coupled to the first energy-storage device, the switch device, the control device and the first heating device ([0017] two heating power transferring elements, a semiconductor-switching element, a control unit); and wherein after the first heating device heats the first pot, the control device determines whether the alternating-current voltage approaches to a predetermined value according to the detecting signal ([0036] detects as AC-voltage reaches its maximum value), when determining that the alternating-current voltage approaches to the predetermined value , the control device discontinues the operation of the first heating device and receives a second output current of the second heating device ([0036] switching operation is stopped before the rectified AC-voltage reaches its maximum value). 
Hirota and Nostro are considered to be analogous to the claimed invention because they are in the same field of induction cooktop. It would have been obvious to have modified Hirota to incorporate the teachings of Nostro to have a second heating device so that a cooking zone can have one or more than one heating zones, which can be driven with the same or different power, frequency or heating level. It would have been obvious to have modified Hirota to incorporate the teachings of Zhao to have the control device determine whether AC voltage approach a certain value and to turn the operation off in order to have the possibility to recharge the capacitor to a maximum voltage value (Nostro [0036]).
Fujii teaches the control device determines whether a second pot is disposed on the second heating according to a change state of the second output current within a predetermined time (Col. 6 lines 1-10 positional shift detection, detects change in object position), and when determining the second pot is disposed on the second heating device, the control device controls the first heating device to heat the first pot and controls the second heating device to heat the second pot (Col. 16 lines 25-35 first and second objects 30 and 31 to be heated).
Hirota, Nostro, and Fujii are considered to be analogous to the claimed invention because they are in the same field of induction cooktop. It would have been obvious to have modified Hirota and Nostro to incorporate the teachings of Fujii to have the controller determine if a second pot is placed and to heat the second pot in order to heat different types of pans that are placed on a top plate (Fujii Col. 16 lines 25-35).
Regarding claim 12, Hirota teaches the operation method of the induction cooker as claimed in claim 8, further comprising: receiving the alternating-current voltage to generate a detecting signal (Col. 16 lines 18-28 input current detector 67 for detecting input current supplied by power source); but is silent on determining whether the alternating-current voltage approaches to a predetermined value according to the detecting signal; when determining that the alternating-current voltage approaches to the predetermined value, discontinuing the operation of the first heating device and receiving a second output current of a second heating device; determining whether a second pot is disposed on the second heating device according to a change state of the second output current within a predetermined time; and when determining that the second pot is disposed on the second heating device, controlling the first heating device to heat the first pot and controlling the second heating device to heat the second pot.
However, Nostro teaches determining whether the alternating-current voltage approaches to a predetermined value according to the detecting signal ([0036] detects as AC-voltage reaches its maximum value), when determining that the alternating-current voltage approaches to the predetermined value, discontinuing the operation of the first heating device and receiving a second output current of a second heating device([0036] switching operation is stopped before the rectified AC-voltage reaches its maximum value). It would have been obvious to have modified Hirota to incorporate the teachings of Zhao to have the control device determine whether AC voltage approach a certain value and to turn the operation off in order to have the possibility to recharge the capacitor to a maximum voltage value (Nostro [0036]).
Fujii teaches determining whether a second pot is disposed on the second heating device according to a change state of the second output current within a predetermined time; (Col. 6 lines 1-10 positional shift detection, detects change in object position), and when determining that the second pot is disposed on the second heating device, controlling the first heating device to heat the first pot and controlling the second heating device to heat the second pot (Col. 16 lines 25-35 first and second objects 30 and 31 to be heated).
 It would have been obvious to have modified Hirota and Nostro to incorporate the teachings of Fujii to have the controller determine if a second pot is placed and to heat the second pot in order to heat different types of pans that are placed on a top plate (Fujii Col. 16 lines 25-35).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (US6770857) as applied to claims 1 and 8 above, and further in view of Fujii (US6894255).
Regarding claims 6 and 13, Hirota teaches the induction cooker as claimed in claim 1 and the operation method of the induction cooker as claimed in claim 8, but is silent on when determining that the second pot is not disposed on the second heating device, returning the step of receiving the alternating-current voltage to generate the detecting signal.
However, Fujii teaches when determining that the second pot is not disposed on the second heating device, returning the step of receiving the alternating-current voltage to generate the detecting signal (Col. 12 lines 16-23 material detection section detects pan based off of current and voltage).
It would have been obvious to have modified Hirota and Nostro to incorporate the teachings of Fujii to have the controller determine if a second pot is placed based on a voltage in order to heat different types of pans that are placed on a top plate (Fujii Col. 16 lines 25-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/16/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761